         CASE 0:20-cv-01195-NEB-LIB Doc. 41 Filed 04/27/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 ANTHONY MICHAEL PEAKER,                           Case No. 20‐CV‐1195 (NEB/LIB)

                      Plaintiff,

 v.                                             ORDER ACCEPTING REPORT AND
                                                    RECOMMENDATION
 STILLWATER MEDICAL GROUP, et al.,

                      Defendants.




      The Court has received the March 22, 2021 Report and Recommendation of United

States Magistrate Judge Leo I. Brisbois. (ECF No. 40.) No party has objected to that Report

and Recommendation, so the Court therefore reviews it for clear error. See Fed. R. Civ. P.

72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear

error, and based upon all the files, records, and proceedings in the above‐captioned

matter, IT IS HEREBY ORDERED THAT:


          1. The Report and Recommendation (ECF No. 40) is ACCEPTED;

          2. The motion to dismiss (ECF No. 22) and motion for joinder (ECF No. 28) are

             GRANTED; and

          3. Plaintiff Anthony Michael Peaker’s Complaint (ECF No. 1) is DISMISSED
         CASE 0:20-cv-01195-NEB-LIB Doc. 41 Filed 04/27/21 Page 2 of 2




             WITHOUT PREJUDICE.

Dated: April 27, 2021                      BY THE COURT:

                                           s/Nancy E. Brasel
                                           Nancy E. Brasel
                                           United States District Judge




                                       2
